DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species D in the reply filed on 8/1/2021 is acknowledged.  The traversal is on the ground(s) that Species D teaches claims 1-20 and Fig 3 and 7 are not distinct species and Figs 8 and 9 are not distinct species.  This is found persuasive and claims 1-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the quantum dot conversion layer of the first color”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 2021/0050388; hereinafter Song).
Regarding claim 1, Figs 3-4 of Song discloses a display panel comprising:
a base substrate (110; Fig 4; ¶ [0075]);
a plurality of micro-LED groups (PX; Fig 3; ¶ [0067]) located on the base substrate (110; Fig 4; ¶ [0075]), wherein each of the plurality of micro-LED groups comprises at least three micro LEDS (PXS_1/ PXS_2/ PXS_3; Fig 3 or EML1/EML2/EML3; Fig 4) and wherein at least two micro-LEDs in each said micro-LED group have their longer sides (FIG 3) arranged in different directions (Fig 3; ¶ [0070]); and
a shielding layer (PDL/BA; Fig 4; ¶ [0062]) comprising a plurality of apertures (TA1/TA2/TA3; Fig 4; ¶ [0070]) located in shielding portions, wherein the shielding portions (PDL/BA; Fig 4; ¶ [0062]) are located between adjacent micro-LEDs (PXS_1/ PXS_2/ PXS_3; Fig 3 or EML1/EML2/EMLA3; Fig 4) and wherein the plurality of apertures (TA1/TA2/TA3; Fig 4; ¶ [0070]) each correlates (Figs 3-4) one of the micro LEDs.

Regarding claim 2, Figs 3-4 of Song discloses the shielding portions (PDL/BA; Fig 4; ¶ [0062]) located between adjacent micro-LEDS in one of the plurality of micro-LED groups have a same width (Fig 4).

1st Interpretation
Regarding claim 3, Figs 3-4 of Song discloses wherein a first micro-LED (PXS_3/EML; Fig 3), a second micro-LED (PXS_1/EML; Fig 3) and a third micro-LED (PXS_2/EML; Fig 3) of the at least three micro-LEDs in one micro-LED group are respectively arranged at three vertices of triangle (Fig 3), wherein a longer side of third micro-LED (PXS_2/EML; Fig 3) is parallel to a first direction (Vertical direction; Fig 3), a longer side of the first micro-LED (PXS_3/EML; Fig 3) is parallel to a second direction (Horizontal Direction; Fig 3) and the first direction (Vertical direction; Fig 3) intersects the second direction (Horizontal Direction; Fig 3).

Regarding claim 4, Figs 3-4 of Song discloses for adjacent apertures of the plurality of apertures (TA1/TA2/TA3; Fig 4; ¶ [0070]) corresponding to one of the plurality of micro-LED groups, an edge of one aperture and an edge of the other aperture that are adjacent to each other are parallel to each other (Figs 3-4).

Regarding claim 5, Fig 4 of Song discloses each of the first micro-LED (PXS_3/EML; Fig 3), the second micro-LED (PXS_1/EML; Fig 3) and the third micro-LED (PXS_2/EML; Fig 3) emits light of a first color (¶ [0085]), 
wherein the display panel further comprises a quantum dot conversion layer of a second color (WCP1; Fig 4; ¶ [0104]) and a quantum dot conversion layer of a third color (WCP2; Fig 4; ¶ [0104]), wherein the quantum dot conversion layer of the second color (WCP1; Fig 4; ¶ [0104]) correlates to the second micro LED (PXS_1/EML; Fig 3) and the quantum dot conversion layer of the third color (WCP2; Fig 4; ¶ [0104]) correlates to the third micro-LED (PXS_2/EML; Fig 3);
wherein the quantum dot conversion layer of the second color is excited by the light of first color to emit light of the second color (¶ [0107]) and the quantum dot conversion layer of the third color is excited by the light of the first color to emit light of the third color; and
wherein a wavelength of the first color (Blue), a wavelength of the second color and a wavelength of the third color are different from each other and the wavelength of the first color (Blue) is shorter than the wavelength of the second color and further shorter than the wavelength of the third color. (Blue is shorter than Green/Red)

Regarding claim 6, Figs 3-4 of Song discloses the plurality of apertures is divided into aperture groups, each said aperture group has one-to one relationship to one of the plurality of micro-LED groups Figs 3-4;
wherein each said aperture group (TA1/TA2/TA3; Fig 4; ¶ [0070]) comprises a first aperture (TA3; Fig 3), a second aperture (TA1; Fig 3) and a third aperture (TA2; Fig 3), wherein the first aperture (TA3; Fig 3) correlates to the first micro-LED (PXS_3/EML; Fig 3), the second aperture (TA1; Fig 3) correlates to the second micro-LED (PXS_1/EML; Fig 3) and the third aperture (TA2; Fig 3) correlates to the third micro-LED (PXS_2/EML; Fig 3); and
wherein an area of the first aperture (TA3; Fig 3) is smaller than an area of the second aperture and further smaller than an area of the third aperture. (Area of TA3 is smaller than both TA2 and TA1).

Regarding claim 7, Figs 3-4 of Song discloses the first aperture (TA3; Fig 3) is longer in the second direction (Horizontal direction; Fig 3) than in the first direction (Vertical direction; Fig 3) and wherein the third aperture (TA2; Fig 3) is longer in the first direction (Vertical direction; Fig 3) than in the second direction (Horizontal direction; Fig 3).

Regarding claim 8, Figs 3-4 of Song discloses the first aperture (TA3; Fig 3) and the first micro-LED (PXS_3/EML; Fig 3) have a same length in the second direction (Horizontal direction; Fig 3) and wherein the third aperture (TA2; Fig 3) and the third micro-LED (PXS_2/EML; Fig 3) have a same length in the second direction.
Regarding claim 9, Figs 3-4 of Song discloses the wavelength of the second color (Red; Figs 3-4) is greater than the wavelength of the third color (Green; Figs 3-4) and area of the second aperture (TA1; Fig 3) is greater than the area of the third aperture (TA1; Fig 3).

Regarding claim 19, Figs 3-4 of Song discloses the micro-LEDs of the plurality of micro-LED groups are arranged in an array (Fig 3); wherein the first micro-LED (PXS_3/EML; Fig 3) and the second micro-LED (PXS_1/EML; Fig 3) are alternately arranged in the first direction (Vertical Direction; Fig 3) to a first pixel column and the third micro-LEDs are arranged in the first direction to form a second pixel column, wherein the first pixel column and the second pixel column are alternately arranged in the second direction (Horizontal direction; Fig 3) and wherein the third micro-LED correlates in the second direction to a spacing between the first micro-LED and the second micro-LED. 

Regarding claim 20, Figs 3-4 of Song discloses a display device comprising a display panel, wherein the display panel comprising:
a base substrate (110; Fig 4; ¶ [0075]);
a plurality of micro-LED groups (PX; Fig 3; ¶ [0067]) located on the base substrate (110; Fig 4; ¶ [0075]), wherein each of the plurality of micro-LED groups comprises at least three micro LEDS (PXS_1/ PXS_2/ PXS_3; Fig 3 or EML1/EML2/EML3; Fig 4) and wherein at least two micro-LEDs in each said micro-LED group have their longer sides (FIG 3) arranged in different directions (Fig 3; ¶ [0070]); and
a shielding layer (PDL/BA; Fig 4; ¶ [0062]) comprising a plurality of apertures (TA1/TA2/TA3; Fig 4; ¶ [0070]) located in shielding portions, wherein the shielding portions (PDL/BA; Fig 4; ¶ [0062]) are located between adjacent micro-LEDs (PXS_1/ PXS_2/ PXS_3; Fig 3 or EML1/EML2/EMLA3; Fig 4) and wherein the plurality of apertures (TA1/TA2/TA3; Fig 4; ¶ [0070]) each correlates (Figs 3-4) one of the micro LEDs.
2nd  Interpretation
Regarding claim 3, Figs 3-4 of Song discloses wherein a first micro-LED (PXS_3/EML; Fig 3), a second micro-LED (PXS_2/EML; Fig 3) and a third micro-LED (PXS_1/EML; Fig 3) of the at least three micro-LEDs in one micro-LED group are respectively arranged at three vertices of triangle (Fig 3), wherein a longer side of third micro-LED (PXS_1/EML; Fig 3) is parallel to a first direction (Vertical direction; Fig 3), a longer side of the first micro-LED (PXS_3/EML; Fig 3) is parallel to a second direction (Horizontal Direction; Fig 3) and the first direction (Vertical direction; Fig 3) intersects the second direction (Horizontal Direction; Fig 3).

Regarding claim 5, Figs 3-4 Fig 4 of Song discloses each of the first micro-LED (PXS_3/EML; Fig 3), the second micro-LED (PXS_2/EML; Fig 3) and the third micro-LED (PXS_1/EML; Fig 3) emits light of a first color (¶ [0085]), 
wherein the display panel further comprises a quantum dot conversion layer of a second color (WCP2; Fig 4; ¶ [0104]) and a quantum dot conversion layer of a third color (WCP1; Fig 4; ¶ [0104]), wherein the quantum dot conversion layer of the second color (WCP2; Fig 4; ¶ [0104]) correlates to the second micro LED (PXS_2/EML; Fig 3) and the quantum dot conversion layer of the third color (WCP1; Fig 4; ¶ [0104]) correlates to the third micro-LED (PXS_1/EML; Fig 3);
wherein the quantum dot conversion layer of the second color is excited by the light of first color to emit light of the second color (¶ [0107]) and the quantum dot conversion layer of the third color is excited by the light of the first color to emit light of the third color; and
wherein a wavelength of the first color (Blue), a wavelength of the second color and a wavelength of the third color are different from each other and the wavelength of the first color (Blue) is shorter than the wavelength of the second color and further shorter than the wavelength of the third color. (Blue is shorter than Green/Red)

Regarding claim 6, Figs 3-4 of Song discloses the plurality of apertures is divided into aperture groups, each said aperture group has one-to one relationship to one of the plurality of micro-LED groups Figs 3-4;
wherein each said aperture group (TA1/TA2/TA3; Fig 4; ¶ [0070]) comprises a first aperture (TA3; Fig 3), a second aperture (TA2; Fig 3) and a third aperture (TA1; Fig 3), wherein the first aperture (TA3; Fig 3) correlates to the first micro-LED (PXS_3/EML; Fig 3), the second aperture (TA2; Fig 3) correlates to the second micro-LED (PXS_2/EML; Fig 3) and the third aperture (TA1; Fig 3) correlates to the third micro-LED (PXS_1/EML; Fig 3); and
wherein an area of the first aperture (TA3; Fig 3) is smaller than an area of the second aperture and further smaller than an area of the third aperture. (Area of TA3 is smaller than both TA2 and TA1).

Regarding claim 15, Figs 3-4 of Song discloses the wavelength of the third color (Red; Fig 4) is greater than the wavelength of the second color (Green; Fig 4); and
wherein the area of the third aperture (TA1; Fig 4) is greater than the area of the second aperture (¶ [0013]).

Regarding claim 16, Figs 3-4 of Song discloses a length of the second aperture in the second direction is equal to a length of the first aperture in the second direction.

Regarding claim 17, Figs 3-4 of Song discloses the shielding portions reflect light.

Regarding claim 18, Fig 3 of Song discloses a thickness of the shielding portions (BA/PDL; Fig 3) is greater than a thickness of the quantum dot conversion layer of a first color and also greater than a thickness of the quantum dot conversion layer of the second color (Fig 3).



Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first edge is adjacent to the first aperture and the first edge extends along the second direction, the second edge is adjacent to the third aperture and an angle between the second edge and the first edge is greater than 90 º and smaller than 180º ”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura et al (US 2020/0357863)
Shao et al (US 2020/0212124)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895